Case: 11-15152    Date Filed: 08/10/2012   Page: 1 of 5

                                                            [DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT

                          ________________________

                                No. 11-15152
                            Non-Argument Calendar
                          ________________________

                       D. C. Docket No. 1:08-cv-02725-RWS

TIMOTHY BERUBE, et al.,

                                                            Plaintiffs-Appellants,

                                     versus

MCCANN AEROSPACE MACHINING CORPORATION, et al.,

                                                           Defendants-Appellees.

                          ________________________

                                 No. 11-15194
                             Non-Argument Calendar
                           ________________________

                       D. C. Docket No. 1:04-cv-00606-RWS

NEAL PARKER, et al.,

                                                             Plaintiffs-Appellants,

                                     versus

ALCOA, INC., et al.,
                 Case: 11-15152       Date Filed: 08/10/2012        Page: 2 of 5

                                                                         Defendants-Appellees.

                                ________________________

                      Appeals from the United States District Court
                          for the Northern District of Georgia
                            _________________________
                                   (August 10, 2012)

Before BARKETT, PRYOR, and ANDERSON, Circuit Judges.


PER CURIAM:

       This case involves two separate actions consolidated for discovery purposes

at the district court level and likewise consolidated on appeal. Plaintiffs appeal

from the district court’s denial of their motion for reconsideration of its order

granting costs in favor of Defendants McCann and Alcoa. After granting summary

judgment to Defendants, the district court entered a judgment on September 17,

2010, in which the Defendants were awarded their costs.1 Defendants filed

itemized bills of costs, and the clerk of court taxed costs in favor of Alcoa in the

amount of $41,048.82, and in favor of McCann in the amount of $41,477.97.

Thereafter, Plaintiffs filed a consolidated motion objecting to the taxation of costs,

arguing that all costs related to a 2007 appeal before the Eleventh Circuit should be


       1
              In a previous appeal, the Eleventh Circuit affirmed the district court’s grant of
summary judgment. Parker v. Schmiede Mach. & Tool Corp., 445 F. App’x. 231 (11th Cir.
2011) (unpublished).

                                                 2
               Case: 11-15152     Date Filed: 08/10/2012     Page: 3 of 5

denied and that many of the costs assessed were duplicative. On May 13, 2011, the

district court issued an order affirming the award of costs, including costs related to

the 2007 appeal.

      Plaintiffs then filed a motion seeking reconsideration of the court’s May 13,

2011, order. In their motion, Plaintiffs renewed their argument that all costs related

to the 2007 appeal should be denied. Plaintiffs also raised new arguments: (1) that

costs should not be taxed against them at all because Plaintiffs have limited

financial resources, the imposition of costs will have a chilling effect on future

litigants, the issues litigated were difficult and close, the Plaintiffs litigated in good

faith, and the case raised issues of national importance; and (2) that the charges for

photocopying and transcript delivery were unreasonable and clearly erroneous. In

an order dated October 6, 2011, the district court denied the motion for

reconsideration because it had already expressly dealt with and rejected Plaintiffs’

arguments regarding the 2007 appeal. The district court also rejected Plaintiffs’

new arguments against the imposition of costs in their entirety and against the

photocopying and delivery charges, finding that the new arguments were untimely

as they could have and should have been made in their original motion. Plaintiffs

now appeal, raising the same arguments that they made in their motion for




                                            3
                 Case: 11-15152         Date Filed: 08/10/2012        Page: 4 of 5

reconsideration.2

       We review a district court’s decision to award costs to the prevailing party

for abuse of discretion. Chapman v. AI Transp., 229 F.3d 1012, 1039 (11th Cir.

2000) (en banc). Similarly, we review a district court’s denial of a motion for

reconsideration for abuse of discretion. Corwin v. Walt Disney Co., 475 F.3d

1239, 1254 (11th Cir. 2007). “An abuse of discretion occurs if the [district court]

fails to apply the proper legal standard or to follow proper procedures in making

the determination, or bases an award upon findings of fact that are clearly

erroneous.” Cordoba v. Dillard’s, Inc., 419 F.3d 1169, 1180 (11th Cir. 2005)

(quotations omitted). A motion for reconsideration “should not be used to raise

legal arguments which could and should have been made before the judgment was

issued.” Lockard v. Equifax, Inc., 163 F.3d 1259, 1267 (11th Cir. 1998).

       Federal Rule of Civil Procedure 54(d) provides: “Unless a federal statute,

these rules, or a court order provides otherwise, costs—other than attorney’s

fees—should be allowed to the prevailing party.” Fed. R. Civ. P. 54(d)(1). Rule


       2
                 Plaintiffs also raise a new argument on appeal, contending that Defendants’ costs
should be reduced to account for any unfairness caused by taxing costs incurred in two
consolidated cases against only one group of plaintiffs. However, this issue was not raised in
Plaintiffs’ briefs before the district court. “This Court has repeatedly held that an issue not raised
in the district court and raised for the first time in an appeal will not be considered by this court.”
Access Now, Inc. v. Sw. Airlines Co., 385 F.3d 1324, 1331 (11th Cir. 2004) (quotations
omitted). Thus, we will not consider this issue.

                                                   4
               Case: 11-15152      Date Filed: 08/10/2012       Page: 5 of 5

54(d) creates a “strong presumption” in favor of awarding costs to the prevailing

party. Mathews v. Crosby, 480 F.3d 1265, 1276 (11th Cir. 2007). “To defeat the

presumption and deny full costs, a district court must have and state a sound basis

for doing so.” Chapman, 229 F.3d at 1039. In awarding costs pursuant to Rule 54,

a district court may, but need not, consider a non-prevailing party’s financial status.

Id. (noting that if a court chooses to consider financial status, “it should require

substantial documentation of a true inability to pay”).

      Upon review of the record and consideration of the parties’ briefs, we

conclude that the district court is due to be affirmed. We agree that the new

arguments raised in Plaintiffs’ motion for reconsideration were untimely, and we

agree that the district court did not abuse its discretion with respect to the costs

associated with the 2007 appeal. Thus, we find that the district court did not abuse

its discretion in denying that motion. Accordingly, we find no abuse of discretion

in the district court’s awarding of costs to Defendants, and we affirm.

      AFFIRMED.3




      3
             Plaintiffs’ request for oral argument is DENIED.

                                              5